DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings have some figures labelled with numbers and other which are not labelled, see e.g. fig.1. Further, the diagrams are not appropriately labelled with names of the components with which they represent, nor are each of the blank boxes numbered, thus it is appropriate that corrected drawings be submitted. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 11, in particular recites, in part, “Centralized Unit – Unit Plane” the term “Unit Plane” is unrecognized in the art. As the applicant has the right to be its’ own lexicographer as long as the claimed language has support in the specification as filed. However, the term “Unit Plane” is not described and/or defined in the specification as filed. Thus, the use of the term “Unit Plane” is improper. The Office recommends amending the claim to recite “User Plane” as defined in the specification. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 16 recites selecting a User Plane Function instance from a plurality of UPF instances, and then recites querying a NRF for a list of CU-UP, and transmitting a list of the CU-UP.
 The claim doesn’t disclose the correlation between the selection of a UPF, with the selection of CU-UP by querying the NRF. It appears, from the reading of the claim, that the selection of the UPF has no bearing on the generation of the list for the CU-UP, and transmission of the CU-UP instance. Thus, it appears that the claim is missing essential method steps. Such as a registration of the UPF with the NRF or a correlation between the UPF and the selection of the CU-UP. 
Furthermore, the claim is indefinite because it does not disclose where the list of CU-UP instances are transmitted to.
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedekar (WO 2019/083522 A1).
The applied reference has a common asignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same 
Regarding claim 11, Bedekar discloses a server associated with a Radio Access Network (RAN), the server comprising:
a memory storing computer-readable instructions; and
at least one processor coupled to the memory, the at least one processor configured to execute the computer-readable instructions to,
receive a list of preferred Centralized Unit-User Plane (CU-UP) instances from a server associated with a core network (fig.3 and pg.6 lines 8-13 which recites, in part, “(i) by sending to a suitable server, such as lookup server 22, a query 32 providing an identifier of DU 18 or gNB; an identifier identifying the desired service as a CU-UP function; and additional information including one or more slice identifiers, and/or a desired latency relative to the DU; and (ii) by receiving a response 34 from the server containing a list of CU-UP instance identifiers suitable for the provided DU/gNB identifier”), the list of preferred CU-UP instances containing preferred CU-UP instances (fig.3 and pg.6 along with corresponding description above, which discloses receiving a list of instances which are suitable),
select a selected CU-UP instance based on the list of preferred CU-UP instances (fig.3 and pg.6 lines 17-20 which recites, in part, “the "CU-UP selector" functional entity 
establish a communications session with the selected CU-UP instance (fig.3 and pg.6 lines 17-26 which recites, in part, “The RAN-CU-CP will then further establish the UE or flow context in the selected instance(s), for example, the CU-CP communicates with the selected CU-UP instance over the El interface to establish UE/flow context within the desired slice, or notifies the DU 18 over the Fl interface to establish appropriate Fl-u association with the chosen CU-UP. The request 38, for example, may be an RRC (radio resource control) conn req (connection request), an HO (handover) request, a flow creation_req, or a dual/multi-connectivity leg change”). 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques methods, apparatuses and/or computer-readable storage mediums to coordinate selection of a radio access network (RAN) and core user plane (UP) components in a wireless communications network. Each of the Independent claims 1 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art, Bedekar discloses a method which includes  receiving a connection request from a user equipment (UE)/flow connecting to a distributed unit (DU); using one or more mappings of one or more identifiers of network 
While the disclosure of Bedekar, teaches a method for automatically selecting a CU-UP instance it does not disclose and/or render obvious each and every limitation of the claims, thus the claims are in condition for allowance. 
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (US 2019/0075552 A1) “Enabling Network Slicing in a 5G Network with CP/UP Separation”
Japilla et al. (WO 2019/078888 A1) “Combination of Radio Access Network and Core Network User Plane”
Huang et al. (US 2020/0404073 A1) “Method, Apparatus, and Equipment for Exposing Edge Network Capability, and Storage Medium”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411